In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-586V
                                   Filed: November 23, 2016
                                        UNPUBLISHED

****************************
NANCY TYREE,                              *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Tetanus-Diphtheria-Acellular Pertussis
                                          *      (“Tdap”); Shoulder Injury Related to
SECRETARY OF HEALTH                       *      Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Adriana Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 17, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following a July 3, 2015 tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On October 17, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On November 23, 2016, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$80,000.00. Proffer at 2. In the Proffer, respondent represented that petitioner agrees


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,000.00 in the form of a check payable to
petitioner, Nancy Tyree. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS


    NANCY TYREE,

                            Petitioner,

        v.                                                       No. 16-586
                                                                 Chief Special Master Dorsey
    SECRETARY OF HEALTH AND                                      ECF
    HUMAN SERVICES,

                            Respondent.


                          PROFFER ON AWARD OF COMPENSATION 1

         On May 17, 2016, Nancy Tyree (“petitioner”) filed a petition for compensation (“Petition”)

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine

Act” or “Act”), as amended. The Petition alleges that petitioner received a tetanus-diphtheria-

acellular pertussis (“Tdap”) vaccination on July 3, 2015, and subsequently suffered “left shoulder

injuries.” Petition at 1 (Preamble).

         On October 17, 2016, the Secretary of Health and Human Services (“respondent”) filed a

Vaccine Rule 4(c) Report, conceding that petitioner suffered from a shoulder injury related to

vaccine administration (“SIRVA”), and recommending that the Court award petitioner

compensation. Respondent hereby submits the following proffer regarding the award of

compensation.




1
 This proffer does not include attorneys’ fees and costs, which the parties intend to discuss after the Damages
Decision is issued.
I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$80,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $80,000.00, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                                Respectfully submitted,

                                                                BENJAMIN C. MIZER
                                                                Principal Deputy Assistant Attorney General

                                                                C. SALVATORE D’ALESSIO
                                                                Acting Director
                                                                Torts Branch, Civil Division

                                                                CATHARINE E. REEVES
                                                                Acting Deputy Director
                                                                Torts Branch, Civil Division

                                                                ALTHEA W. DAVIS
                                                                Senior Trial Counsel
                                                                Torts Branch, Civil Division

                                                                /s/ Adriana Teitel
                                                                ADRIANA TEITEL
                                                                Trial Attorney
                                                                Torts Branch, Civil Division
                                                                U.S. Department of Justice
                                                                P.O. Box 146, Benjamin Franklin Station
                                                                Washington, DC 20044-0146
                                                                Tel: (202) 616-3677
Dated: November 23, 2016


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future lost earnings, and
future pain and suffering.